Title: To George Washington from Major General Benjamin Lincoln, 3 October 1778
From: Lincoln, Benjamin
To: Washington, George


          
            Dear General
            Quaker Hill [N.Y.] Octobr 3d 1778
          
          I was honored with your Excellency’s favor, of yesterdays date, the last evening. I immediately gave orders that a party from each Brigade in my Division should this morning be marched to repair 
            
            
            
            the roads as mentioned in your letter—and to prevent their interfering one with the other & with the party which should be ordered by General McDougal I have assignned to each, of mine, its district and have given the General notice of it.
          I have sent a Major to superintend the whole & have ordered on tools & provisions.
          Part of my letter of yesterday will be an answer to the next paragraph of yours.
          I am happy to hear that the Packet is arrived and hope that your Excellency will now be able to penetrate the designs of the enemy & that you will be relieved from that painfull suspence in which you have been involved for some time past. I have the honor to be Dear General with the greatest affection your most obedient humble servant
          
            B: Lincoln
          
        